Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-3 and 6-7 in the reply filed on 15 June 2022 is acknowledged.

DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20150214516) in view of Prevond et al. (US 20130061987).
Claim 1:	 Jang et al. disclose a sealed battery (100, in Figure 2), comprising: 
an electrode body (150, in Figure 3) having a positive electrode and a negative electrode (paragraph [0042]); 
a battery case (180) housing the electrode body (150)(Figure 3); 
a positive electrode-side internal terminal (122) which is connected inside the battery case (180) to the positive electrode and of which a part is exposed to outside of the battery case (see Figure 4);
 a positive electrode-side external terminal (121) which is connected outside the battery case (180) to the positive electrode-side internal terminal (122) (see also Figure 4); 
a negative electrode-side internal terminal (112) which is connected inside the battery case (180) to the negative electrode and of which a part is exposed to outside of the battery case (180)(see also Figure 4); and 
a negative electrode-side external terminal (111) which is connected outside the battery case (180) to the negative electrode-side internal terminal (112), wherein 
the internal terminal (112) and the external terminal (111) of the negative electrode side are constituted by metal materials that differ from each other (e.g. copper and aluminum)(paragraphs [0049], lines 7-13 through [0052])),  a connecting portion (113) between the internal terminal (112) and the external terminal (111), a part of the internal terminal and a part of the external terminal are stacked (see also entire document).
Jang et al. do not disclose that the terminals are stacked with a plated layer interposed therebetween and, at the same time, the internal terminal and the external terminal are joined to each other via the plated layer, and 
a rough surface having a plurality of recessed portions is formed on at least one of a surface of the internal terminal and a surface of the external terminal having been stacked with the plated layer interposed therebetween, and a part of the plated layer penetrates into the recessed portions.
Prevond et al. in Figure 1) disclose an aluminum layer (10)(paragraph [0065]) stacked with a copper layer (paragraphs [0015] and [0090]) wherein a plated layer is interposed (deposited) on the sheet in order to increase the corrosion resistance (paragraphs [0087] and [0088] discloses nickel deposited in steel, however Prevond et al disclose that the sheet made be a copper sheet; thus, it would be obvious to deposit nickel between the sheets to increase corrosion resistance of e.g., the aluminum sheet); 
a rough surface (21) having a plurality of recessed portions formed on at least one surface (paragraph [0084]); and
a part of the plated layer penetrates into the recessed portions (paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealed battery of Jang et al. by incorporating the plated layer and surface roughness of Prevond et al.
With the modification, the terminals (of Jang et al) would obviously be stacked with a plated layer interposed therebetween and, at the same time, the internal terminal and the external terminal joined to each other via the plated layer, and 
a rough surface having a plurality of recessed portions is formed on at least one of a surface of the internal terminal and a surface of the external terminal having been stacked with the plated layer interposed therebetween, and a part of the plated layer penetrates into the recessed portions.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal assembly, comprising a layer of aluminum in which a metal layer is interpenetrated, that would have exhibited a remarkable property such as a high mechanical strength to weight ratio, good thermal conductivity and good electrical conductivity, a high coefficient of magnetic permeability, high resistance to corrosion and delamination, and/or an extended range of use temperatures, etc.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Prevond et al. further disclose that the plated layer includes Ni. 
Claim 6:	Jang et al. disclose a method of manufacturing a sealed battery (100, in Figure 2) that includes:
an electrode body (150, in Figure 3) having a positive electrode and a negative electrode (paragraph [0042]); 
a battery case (180) housing the electrode body (150)(Figure 3); 
a positive electrode-side internal terminal (122) which is connected inside the battery case (180) to the positive electrode and of which a part is exposed to outside of the battery case (see Figure 4);
 a positive electrode-side external terminal (121) which is connected outside the battery case (180) to the positive electrode-side internal terminal (122) (see also Figure 4); 
a negative electrode-side internal terminal (112) which is connected inside the battery case (180) to the negative electrode and of which a part is exposed to outside of the battery case (180)(see also Figure 4); and 
a negative electrode-side external terminal (111) which is connected outside the battery case (180) to the negative electrode-side internal terminal (112), wherein 
the internal terminal (112) and the external terminal (111) the negative electrode side are constituted by metal materials that differ from each other (e.g. copper and aluminum)(paragraphs [0049], lines 7-13 through [0052])), a connecting portion (113) between the internal terminal (112) and the external terminal (111), a part of the internal terminal and a part of the external terminal are stacked, (see also entire document).
Jang et al. do not disclose a step of connecting the internal terminal and the external terminal to each other, wherein 
the step of connecting the internal terminal and the external terminal includes: a rough surface forming step of forming a rough surface having a plurality of recessed portions on at least one of a surface of the internal terminal and a surface of the external terminal; and 
a plating-joining step of arranging the internal terminal and the external terminal so that the rough surface faces another connection object, forming a plated layer between the internal terminal and the external terminal, and joining the internal terminal and the external terminal to each other by causing a part of the plated layer to penetrate into the recessed portions.
Prevond et al. in Figure 1 disclose a rough surface forming step (paragraph [0085]) of forming a rough surface having a plurality of recessed portions (21) on at least one surface of an aluminum layer (10)(paragraph [0065]) and a copper layer (20)(paragraphs [0015] and [0090]); and
a plating-joining step of arranging the aluminum layer and the copper layer so that the rough surface (21) faces another connection object, forming a plated layer (e.g., nickel) between the copper layer) and aluminum layer, and joining the copper layer and the aluminum layer to each other by causing a part of the plated layer to penetrate into the recessed portions (paragraph [0089]) (paragraphs [0087] and [0088] discloses nickel deposited in steel, however Prevond et al disclose that the sheet made be a copper sheet; thus, it would be obvious to deposit nickel between the sheets to increase corrosion resistance of e.g., the aluminum sheet)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealed battery of Jang et al. by incorporating the rough surface forming step and the plating-joining step of Prevond et al.
With the modification, the terminals (of Jang et al) would obviously be stacked with a plated layer interposed therebetween and, at the same time, the internal terminal and the external terminal joined to each other via the plated layer, and 
a rough surface having a plurality of recessed portions is formed on at least one of a surface of the internal terminal and a surface of the external terminal having been stacked with the plated layer interposed therebetween, and a part of the plated layer penetrates into the recessed portions.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal assembly, comprising a layer of aluminum in which a metal layer is interpenetrated, that would have exhibited a remarkable property such as a high mechanical strength to weight ratio, good thermal conductivity and good electrical conductivity, a high coefficient of magnetic permeability, high resistance to corrosion and delamination, and/or an extended range of use temperatures, etc.

6.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20150214516) in view of Prevond et al. (US 20130061987) as applied to claims 1 and 6, respectively, above, and further in view of Enomoto (US 20210376431).
Jang et al and Prevond et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	 The Jang et al. combination discloses that the negative electrode-side internal terminal (112 of Jang et al.) is constituted by a metal material of which a main component is Cu and, at the same time, the negative electrode-side external terminal (111 of Jang et al.) is constituted by a metal material of which a main component is Al, but does not disclose that an alumite layer is formed on a surface in contact with the plated layer of the negative electrode-side external terminal and the plurality of recessed portions are micropores formed in the alumite layer.	Enomoto  in one embodiment shown in Figure 5, discloses a negative electrode (9) made of copper (paragraph [0039]) and a terminal (5) made of aluminum (paragraph [0043]), wherein the negative terminal has a plating layer (53) formed by nickel plating on the surface thereof (paragraphs [0044] and [0059]).
Enomoto in another embodiment shown in Figure 5, discloses a negative electrode (9) made of copper (paragraph [0039]) and a terminal (5) made of aluminum (paragraph [0043]), wherein the negative terminal has an aluminite treated layer (54) in place of the plating layer of the first embodiment (paragraphs [0061]-[0064].
Enomoto further discloses “Embodiments obtained by combining technical features suitably modified within the scope of the claims are also included in the technical scope of the present invention” (paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealed battery of the Jang et al. combination by incorporating the alumite treated layer of Enomoto.
With the combination, the plurality of recessed portions of the Jang et al. combination would obviously be micropores formed in the alumite layer (of Enomoto).
One having ordinary skill in the art would have been motivated to make the modification to provide an alumite treated surface that would have brought the negative electrode and the negative electrode terminal at a contact portion exhibiting favorable corrosion resistance, and thus lowering electrical performance and suppressing the shorting of lifetime of the energy storage device (paragraph [0064]).
	Claim 7:	The Jang et al. combination discloses “… it is possible to treat a metal sheet 20 with a smooth surface so as to make it sufficiently irregular to be able to be used in the invention, by brushing with steel wool, by sanding, by chemical treatment, etc.” (paragraph [0085]).
	However, the Jang et al. combination does not disclose in the rough surface forming step, by performing anodization on a surface of a negative electrode-side external terminal constituted by a metal material of which a main component is Al, an alumite layer having a plurality of micropores is formed on the surface of the external terminal.
Enomoto in one embodiment shown in Figure 5, discloses a negative electrode (9) made of copper (paragraph [0039]) and a terminal (5) made of aluminum (paragraph [0043]), wherein the negative terminal has a plating layer (53) formed by nickel plating on the surface thereof (paragraphs [0044] and [0059]).
Enomoto in another embodiment shown in Figure 5, discloses a negative electrode (9) made of copper (paragraph [0039]) and a terminal (5) made of aluminum (paragraph [0043]), wherein the negative terminal has an aluminite treated layer (54) in place of the plating layer of the first embodiment (paragraphs [0061]-[00640] discloses that the alumite treatment is an anodic oxidation treatment)
Enomoto further discloses “Embodiments obtained by combining technical features suitably modified within the scope of the claims are also included in the technical scope of the present invention” (paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealed battery of the Jang et al. combination by incorporating the alumite treated layer of Enomoto.
With the combination, an alumite layer having a plurality of micropores would obviously be formed on the surface of the external terminal.
One having ordinary skill in the art would have been motivated to make the modification to provide an alumite treated surface that would have brought the negative electrode and the negative electrode terminal at a contact portion exhibiting favorable corrosion resistance, and thus lowering electrical performance and suppressing the shorting of lifetime of the energy storage device (paragraph [0064]).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729